DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-7 in the reply filed on 9/23/2022 is acknowledged.
Claims 1-4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.

Claim Interpretation
The recited “conducting agent” in claim 7 is interpreted as “conductive agent” based on the specification [0064 spec.].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shinohara et al (JP2014070137), a machine English translation is referenced here.
Regarding claim 5, Shinohara teaches a rubber cross-linked product and a conductive member which have a low electric resistance value and can suppress an increase in the electric resistance value even when used continuously [page 1 the second last paragraph], meeting the claimed electrical-resistance adjusting agent.
Shinohara teaches the rubber cross-linked product comprising a 70 parts of polyether rubber A and 30 parts of acrylonitrile-butadiene rubber [page 15 Example 6].
The examiner submits that the polyether rubber A meets the claimed polyether electrical-resistance adjusting agent according to claim 1, because the polyether rubber A comprises 40 mol% of epichlorohydrin monomer unit, 56 mol% of ethylene oxide monomer unit, and 4 mol% of allyl glycidyl ether monomer unit, with weight average molecular weight of 1,030,000 [page 12 last full paragraph].  The 40 mol% of epichlorohydrin monomer falls within the claimed 10 to 60 mol% of epihalohydrin (a); the 56 mol% of ethylene oxide monomer falls within the claimed 30 to 89 mol% of alkylene oxide (b); the 4 mol% of allyl glycidyl ether monomer falls within the claimed 1 to 5 mol% of ethyleneically unsaturated group-containing monomer (c); the weight average molecular weight of 1,030,000 falls within the claimed weight average molecular weight of 1,300,000 or less.
The examiner submits that the acrylonitrile-butadiene rubber meets the claimed “at least one selected from a rubber and a resin”.
Thus, all the claimed limitations are anticipated by Shinohara.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al (JP2014070137).
Regarding claim 6, Shinohara teaches the electrical-resistance adjusting agent-containing composition in claim 5 as stated in the 102 rejection.
Shinohara teaches that the rubber components include polyether rubber and acrylonitrile butadiene rubber [page 2 last full paragraph], meeting the claimed polyether electrical-resistance adjusting agent and at least one selected from a rubber and a resin.
Shinohara further teaches that the content ratio of the polyether rubber in the rubber component used in the present invention is preferably 50 to 100% by weight [page 3 second paragraph from the bottom].  This translates to 100 parts or more of polyether rubber based on 100 parts of the other rubber (e.g., acrylonitrile butadiene rubber), overlapping the claimed 120 parts or less based on the rubber and resin.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittermiller et al (US 20170283577 A1) in view of Shinohara et al (JP2014070137).
Regarding claim 5, Mittermiller teaches an elastomeric rubber comprising 20-100 phr of elastomeric polyether and a rubber such as ethylene propylene diene rubber (EPDM), nitrile rubber (NBR), styrene butadiene rubber (SBR), chloroprene rubber (CR), polyvinyl chloride (PVC), poly methyl methacrylate (PMMA), acrylonitrile butadiene styrene (ABS), or a combination thereof [0010].  A specific elastomeric polyether is Hydrin Polymer E with 50 wt% of epichlorohydrin, 43 wt% of ethylene oxide wt%, and 7 wt% of allyl glycidyl ether [Table 2].  The examiner calculates the mol% of the polyether components to be 34.2 mol% of epichlorohydrin, 61.9 mol% of ethylene oxide, and 3.9 mol% of allyl glycidyl ether, falling within the claimed 10 to 60 mol % epihalohydrin (a), 30 to 89 mol % alkylene oxide (b), and 1 to 15 mol % ethylenically unsaturated group-containing monomer (c).  
Mittermiller is silent about the molecular weight of the elastomeric polyether Hydrin Polymer E.
In the same field of endeavor, Shinohara teaches a rubber component comprising a polyether rubber A with weight average molecular weight of 1,030,000 [page 12 last full paragraph], meeting the claimed polyether electrical-resistance adjusting agent as stated in the 102 rejection on claim 5.
Shinohara’s polyether rubber is used in a wide variety of rubber articles that have low electrical resistance values and suppress increases in electrical resistance [page 12, paragraph 1].  Mittermiller teaches that the polyether rubber is used in compositions used to dissipate static, and compositions showing lower electrical resistance dissipate static better [0005 and 0033].  Thus, the products of Shinohara and Mittermiller are used in the same capacity.
It would have been obvious to one of ordinary skill in the art at the time of filing to select the elastomeric polyether Hydrin Polymer E with a molecular weight of 1,030,000 in Mittermiller's rubber composition, as this is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  The molecular weight of 1,030,000 meets the claimed weight-average molecular weight of 1,300,000 or less.

Regarding claim 6, Mittermiller teaches an elastomeric rubber comprising 20-100 phr of elastomeric polyether based on 100 parts of a rubber as stated above, meeting the claimed 120 parts or less of polyether based on 100 parts of a total amount of the rubber and the resin.

Regarding claim 7, Mittermiller does not teach any other conducting agent other than the polyether in the elastomeric rubber [0010].  Therefore, the examiner submits that the basic embodiment of Mittermiller’s teaching does not contain any other conducting agent.  Even though the elastomeric rubber may contain fillers such as mineral fillers, carbon black, and salts in some embodiment [0012], these are considered optional because they only exist “in some embodiments”.  The examples of the elastomeric rubber also contain fillers [Table 3].  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1762   
                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762